DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claims 1 and 11-12 are objected to because of the following informalities:  in each of the claims, the term “BSS” should be defined as to what it stands for.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

	Regarding claim 1, in lines 2-3, it is unclear where the first parameter information is acquired from.
	Regarding claims 11-12, the claims are interpreted and rejected for the same reason as claim 1.

	Claims 2 and 5 recite the limitation "the other BSS".  There is insufficient antecedent basis for this limitation in the claim.

	Claims 6 recites the limitation "each station device".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 12 recites a computer program. The broadest reasonable interpretation of a claim drawn to a computer program typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer program, particularly when the specification is silent. See MPEP 211.01. When the broadest reasonable interpretation of a claim covers signal per se, the claim must be 
	The rejected claim(s) may be amended to narrow the claim to cover only the statutory embodiment to avoid the rejection under 35 USC 101 by reciting a non-transitory computer readable medium comprising said program.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0359008 A1), hereinafter referred to as Wang, in view of Oh et al. (US 2015/0139127 A1), hereinafter referred to as Oh.

	Regarding claim 1, Wang teaches a communication device (Wang - Paragraph [0004], note a station or an access point (either of which may be a communication device) may indicate its interference reporting and inter-BSS coordination capabilities) comprising:
	an acquisition unit configured to acquire first parameter information regarding an own BSS (Wang - Paragraph [0101], note a centralized control device may conduct coordination for the networks, such as BSS, and may transmit interference reporting request frames to APs to request that they and/or their networks conduct interference measurements including monitoring their respective medium and recording parameters (involving a processor, which may be an acquisition unit); Paragraph [0113], note the transmitting AP reports its own parameters); and
	a transmission unit configured to transmit the first parameter information to a device belonging to another BSS (Wang - Paragraph [0095], note the various BSSs may experience interference from each other (overlapping BSS, see Paragraph [0004]); Paragraph [0115], note the transmitting AP reports (using a transmitter) its own parameters to a neighboring AP (which is located in a different BSS, see Fig. 5)).
	Wang does not teach wherein the another BSS which interferes with the own BSS.
	In an analogous art, Oh teaches wherein the another BSS which interferes with the own BSS (Oh - Paragraph [0096], note when the probe response frame (comprising first parameter information) is received, the first terminal STA1 (in BSS1, see Fig. 4) may recognize that the third access point AP3 (in BSS3, see Fig. 4) serves as an interference source).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Oh into Wang in order to perform information exchange between stations in an overlapped basic service set (OBSS) participating in interference alignment (Oh - Paragraph [0077]).

	Regarding claim 2, the combination of Wang and Oh, specifically Wang teaches wherein the transmission unit transmits the first parameter information to the device to report the first parameter information to an access point device belonging to the other BSS (Wang - Paragraph [0115], note the transmitting AP reports its own parameters to a neighboring AP (which is located in a different BSS, see Fig. 5)).

	Regarding claim 3, Wang teaches wherein the device is a station device or the access point device (Wang - Paragraph [0004], note a station or an access point may indicate its interference reporting and inter-BSS coordination capabilities).

	Regarding claim 10, the combination of Wang and Oh, specifically Wang teaches wherein the communication device is a station device (Wang - Paragraph [0004], note a station), and the communication device further includesSP367522WO0046/47 a reception unit configured to receive the first parameter information from an access point device of the own BSS (Wang - Paragraph [0101], note a centralized control device may conduct coordination for the networks, such as BSS, and may transmit interference reporting request frames to APs to request that they and/or their networks conduct interference measurements including monitoring their respective medium and recording parameters; Paragraph [0110], note intra-BSS reporting, which can report parameters to relay STAs).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format.

	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a computer readable medium (CRM) claim format, which is taught by Wang (Wang - Paragraph [0260], note the methods may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium).

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Oh as applied to claim 1 above, and further in view of Jindal et al. (US 9,379,837 B2), hereinafter referred to as Jindal.

	Regarding claim 4, the combination of Wang and Oh, specifically Oh teaches wherein the first parameter information includes BSS identification information (Oh - Paragraph [0095], note the probe response frame may include a basic service set identifier (BSSID)).
	The combination of Wang and Oh does not teach wherein the first parameter information includes transmission power information, modulation scheme information, receiving sensitivity information, version information, type information, transmission path utilization time information, beacon transmission time information or frequency information.
(Jindal - Col. 4 lines 46-65, note concurrent transmission parameters may include information corresponding to a modulation/coding type, a modulation coding set (MCS), a transmit or receive power level, a basic services set (BSS) identifier, symbol timing and carrier frequency offset).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jindal into the combination of Wang and Oh in order to allow concurrent transmissions to take place, improving throughput (Jindal - Col. 6 lines 7-16).

	Regarding claim 5, the combination of Wang and Oh, specifically Wang teaches wherein the communication device is an access point device (Wang - Paragraph [0004], note access point).
	The combination of Wang and Oh does not teach the communication device further includes a reception unit configured to receive second parameter information regarding the other BSS, and SP367522WO0045/47a control unit configured to control change of the first parameter information on a basis of the second parameter information.
	In an analogous art, Jindal teaches the communication device further includes a reception unit configured to receive second parameter information regarding the other BSS (Jindal - Col. 3 lines 14-31, note a processor implemented in a wireless device (which may be an AP) is configured to process a first signal received from another one of the devices to determine one or more concurrent transmission parameters (which may include a BSS identifier, see Col. 4 lines 46-65)), and SP367522WO0045/47a control unit configured to control change of the first parameter information on a basis of the second parameter information (Jindal - Col. 14 lines 5-11, note selective operation of a wireless communication device based on power level of a received signal (containing concurrent transmission parameter, such as said power level, see Col. 4 lines 46-65), a device may selectively apply certain concurrent transmission parameter when the power compares favorably with one or more considerations; Col. 18 lines 11-26, note processor (which may be a control unit)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jindal into the combination of Wang and Oh for the same reason as claim 4 above.

	Regarding claim 6, the combination of Wang and Oh does not teach wherein the control unit controls change of the first parameter information for each station device.
	In an analogous art, Jindal teaches wherein the control unit controls change of the first parameter information for each station device (Jindal - Col. 11 lines 55-67, note devices can exchange special management frames to negotiate conditions (such as MCS, which is a concurrent transmission parameter, see Col. 4 lines 46-65); Col. 12 lines 1-10, note corresponding APs may exchange management frames and come to an agreement, the agreement parameters are then broadcasted to all devices (STAs) in their BSS).


	Regarding claim 7, the combination of Wang and Oh does not teach wherein the control unit controls change of transmission power, a modulation scheme, receiving sensitivity, a transmission path utilization time, a beacon transmission time or a frequency on a basis of the second parameter information.
	In an analogous art, Jindal teaches wherein the control unit controls change of transmission power, a modulation scheme, receiving sensitivity, a transmission path utilization time, a beacon transmission time or a frequency on a basis of the second parameter information (Jindal - Col. 13 lines 15-26, note when device B receives the RTS frame, B uses information in the RTS frame (e.g. MCS, which is a concurrent transmission parameter, see Col. 4 lines 46-65) to determine available interference margin, and adjusts the transmit power of the CTS frame).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jindal into the combination of Wang and Oh for the same reason as claim 4 above.

	Regarding claim 8, the combination of Wang, Oh, and Jindal, specifically Wang teaches wherein the control unit controls change of the first parameter information so that throughput or communication quality is not negatively affected (Wang - Paragraph [0205], note the CAP (access point) may evaluate whether the total traffic load may be accommodated without degrading the QoS performance to an unacceptable level, if the traffic load is too high, the CAP may reduce the values of ExpectedLoad and/or NumberExpectedAccess (which are parameters, see Paragraph [0202])).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Oh and Jindal as applied to claim 8 above, and further in view of Katar et al. (US 2016/0295580 A1), hereinafter referred to as Katar.

	Regarding claim 9, the combination of Wang, Oh, and Jindal does not teach wherein, in a case of making a change which reduces throughput or communication quality, to any parameter information included in the first parameter information, the control unit makes a change which improves the throughput or the communication quality, to parameter information other than the parameter information.
	In an analogous art, Katar teaches wherein, in a case of making a change which reduces throughput or communication quality, to any parameter information included in the first parameter information, the control unit makes a change which improves the throughput or the communication quality, to parameter information other than the parameter information (Katar - Paragraph [0058], note EDCA parameters may be adjusted (by the AP, see Paragraph [0059]) in response to changing traffic conditions to improve the quality of service).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Katar into the combination of Wang, Oh, and Jindal in order to improve network performance and user experience (Katar - Paragraph [0006]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lee et al. (US 9,622,218 B2) discloses a second BSS overlapping with a first BSS, and probe response frames including a BSSID.
	Suh et al. (US 2014/0056204 A1) discloses interference alignment in an overlapping basic service set (OBSS).
	Seok (US 2016/0249366 A1) discloses transmitting interference avoidance information involving an interfering AP overlapping a first BSS and a second BSS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461